328 Mich. 233 (1950)
43 N.W.2d 921
MITCHELL
v.
MAURER.
Docket No. 30, Calendar No. 44,745.
Supreme Court of Michigan.
Decided September 11, 1950.
*234 Harold V. Raymond, for plaintiff.
Louis C. Miriani (Anthony P. Marchese, of counsel), for defendant.
DETHMERS, J.
Plaintiff filed a bill of complaint under the provisions of section 12 of the act relating to illegitimate children (RS 1846, ch 42, §§ 1-12, as amended [CL 1948, § 722.601 et seq. (Stat Ann and Stat Ann 1949 Cum Supp § 25.451 et seq.)]) acknowledging himself to be the father of a child born out of wedlock to defendant and praying for entry of a decree providing for the support of such child. Plaintiff offered to pay $5 per week for support of the child and defendant desired $7 per week. As provided for in section 12, the friend of the court made an investigation followed by a report recommending to the court that plaintiff be required to pay $7 per week. To this recommendation the plaintiff and defendant were agreeable.
At the time of hearing defendant was unemployed and her sole income and means of support for herself and child was the sum of $86.43 per month furnished her by the aid to dependent children division of the Wayne county bureau of social aid. A supervisor of that bureau testified that said figure of $86.43 per month was arrived at by allocating $47.50 a month for maintenance of the mother and $37.05 for the child. The court entered a decree providing as follows:
*235 "(2) That the said plaintiff, Stanley Mitchell, shall pay the sum of $65 each and every month for the support of said minor child. * * *
"(3) That the said sum of $65 per month payable by the plaintiff to the friend of the court for the county of Wayne shall in turn be paid by said friend of the court to the aid to dependent children as partial reimbursement for funds expended by said agency in behalf of the defendant mother and said minor child."
It is apparent that the trial court fixed a sum to be paid by plaintiff to the friend of the court and by it to the aid to dependent children division to reimburse the latter for funds expended by it for the support of the child and in part for the support of the defendant. Under chapter 42, plaintiff's obligation extends only to becoming chargeable with the confinement expenses, already paid by plaintiff, and with the maintenance of such child with the assistance of the mother (section 4). There is no sanction in the statute for a decree or order requiring him to support the child's mother or to reimburse some social agency in whole or in part for its support of such mother.
Plaintiff may properly be required to reimburse the agency involved for expenditures previously made for the support of the child and to continue to reimburse it for such amounts as it is currently expending and in the future will expend for the support of that child. According to the record, the bureau of social welfare expends for the support of the child the sum of $37.05 per month. The total amount due the bureau on that account to reimburse it for sums heretofore expended for the support of the child does not appear from the record. The cause is therefore remanded for a determination of the amount of the latter item and entry of a decree in accord herewith, such decree to contain a reservation *236 in the trial court of authority to modify it from time to time as the facts may warrant and in keeping with section 4. No costs.
BOYLES, C.J., and REID, NORTH, BUTZEL, CARR, BUSHNELL, and SHARPE, JJ., concurred.